Citation Nr: 1442886	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-20 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for Graves' disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to February 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a June 2013, the Board denied service connection for prostate cancer, and the Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion For Remand.  In a July 2014 Order, the Court granted the motion and remanded the matter to the Board.

The issue of service connection for Graves' disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a past medical history of prostate cancer, status post radiation treatment completed in January 2004.

2.  The Veteran's service involved visitation in the Republic of Vietnam in April 1971, at which time he is presumed to have been exposed to herbicides.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed his service connection claim for prostate cancer in March 2011.  He contends that prostate cancer is the result of Agent Orange exposure during his period of service.  As reflected in a statement received in October 2013, and elsewhere in the record, the Veteran contends that, during his service in Thailand, in April 1971, he took an "R&R" trip to Hawaii.  He asserts that, during this trip, he stayed overnight in Tan Son Nhut Air Force Base in the Republic of Vietnam, awaiting a government contract air flight to the R&R center in Hawaii.  

Private treatment records dated from January 2002 to July 2004 reflect radiation treatment for prostate cancer completed in January 2004.  In July 2004, the Veteran was noted to have had occasional mild gastrointestinal symptoms and some problems with erectile dysfunction, and it was noted that his PSA would be measured again in six months and that he would have follow-up in one year.  August to September 2009 VA treatment records reflect a past medical history of prostate cancer, status post radiation in 2003-2004, with last PSA measurement in February 2009 of 1.0.  

The Veteran's service personnel records reflect that he served in U-Tapao Airfield, Thailand, from September 1970 to May 1971 as a Wing Flying Safety Officer with the rank of Major.  His service records do not document any service or time spent in the Republic of Vietnam.  However, in October 2013, the Veteran submitted five photographs, two of which he contends were taken during his stay at Camp Alpha in Ton Son Nhut during his trip to Hawaii.  These include at least one photograph of the R&R Processing Center at Camp Alpha at Tan Son Nhut Air Force Base.     

Such evidence, which was not of record at the time of the Board's June 2013 decision denying the Veteran's claim, tends to corroborate his assertions that he was physically in the Republic of Vietnam during his period of service in April 1971.  

The Board has no considerable reason to question the authenticity of the Veteran's evidence.  As reflected in his October 2013 statement, which was accompanied by a notarized affidavit, the Veteran specified that, during his R&R trip to Hawaii, he took 44 slide photographs on two rolls of 35 millimeter film, including those in Tan Son Nhut, that all such photographs are in sequence and numbered, and that all slides are in the original Kodak containers in which they were processed and returned to the Veteran.

Considering this evidence, as well as the nearly 25 years of the Veteran's service until his retirement as a lieutenant colonel, and resolving reasonable doubt in his favor, the Board finds that his service during the Vietnam Era in April 1971 involved visitation in the Republic of Vietnam.  He is therefore presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97 (July 23, 1997).  Thus, his prostate cancer is presumed to have been related to such service.  See 38 C.F.R. §§ 3.307, 3.309(e); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, service connection for prostate cancer must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

Service connection for prostate cancer is granted.


REMAND

In June 2014, the Veteran filed a notice of disagreement with the RO's June 2013 rating decision denying service connection for Graves' disease.  The claim must be therefore be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran a statement of the case for the issue of service connection for Graves' disease.  Clearly advise the Veteran and his representative of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


